DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed June 6, 2018.   Claims 1-10 have been canceled without prejudice. Claims 11-20 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed August 27, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed August 27, 2018 further fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literature does not include a proper date.  See MPEP §707.05(e)III.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 

Claim Objections
Claims 11 and 20 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 11 and 20 line 3: “the elevator operation”
Claim 11 line 6: “the switching state”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 include the limitation “connected to an end of the series connection, which device generates”. However the phrase “which device” renders the claims indefinite, as the claims previously describe at least one switch device.  It is 
These claims further include the limitation “maintain a constant voltage across the switch device”.  However there is a lack of antecedent basis for “the switch device”, as the claims previously describe at least one switch device.  It is unclear whether applicant intends to reference the at least one switch device, or further limit the at least one switch device to a single switch device.  For examining purposes, this limitation is interpreted as stating “maintain a constant voltage across the at least one switch device”.  
Claims 12-19 depend from claim 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisi (US 6,446,760 B1).
Claim 11: Lisi discloses a method for monitoring a safety circuit of an elevator system, where the safety circuit is shown in Fig. 1 to have a series connection of switches (series chain 2) for monitoring the safety of devices serving an elevator operation, as is recognized in the art.  A voltage converter (10) serves as a voltage source (electric power supply 5) for supplying the series connection with a supply voltage, and at least one switch device (safety relay 4) is connected to an end of the series connection (column 2 lines 13-18).  The at least one switch device generates a signal for an elevator controller according to a switching state of the switches (column 2 lines 31-44).  The supply voltage is set to maintain a constant voltage across the at least one switch device (column 1 lines 40-11) and the supply voltage is monitored via a second overvoltage detector (17) to determine whether the supply voltage exceeds an upper limit value (e.g., 55 V DC) (column 2 lines 52-56).  Results (error messages) from the second overvoltage detector are transmitted to an error circuit (20), which stores the results of the supply voltage exceeding the upper limit over time (column 2 line 63 through column 3 line 2).  Therefore a parameter (whether the supply voltage exceeds a limit value) of a curve (set of stored results over time) of the supply voltage over time is determined and evaluated.
Claim 12: Lisi discloses a method where the parameter is whether the supply voltage exceeds a first limit value, as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisi (US 6,446,760 B1) in view of Gewinner et al. (US 9,938,115 B2).
Claim 13: Lisi discloses a method where a parameter is determined and evaluated as to whether the supply voltage exceeds a first limit value of 55V, as stated above.  Multiple overvoltage detectors (16, 17) are shown in Fig. 1 to be used for providing results to error circuit (20) (column 2 lines 47-56).  This reference fails to disclose a further parameter to be determined and evaluated as to whether the supply voltage exceeds a second limit value that is greater than the first limit value.
However Gewinner et al. teaches a method for monitoring a circuit of an elevator system, where a parameter is determined and evaluated as to whether a supplied voltage exceeds a limit value (60 VDC) (column 5 lines 38-42).
Given the teachings of Gewinner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lisi with providing a further parameter to be determined and evaluated as to whether the supply voltage exceeds a second limit value equal to 60 V DC.  The second limit value then would be greater than the first limit value.  Doing so would allow the voltage source to be shut down, as taught in Gewinner et al. (column 5 
Claim 20 Lisi discloses a monitoring device for a safety circuit of an elevator system, where the safety circuit is shown in Fig. 1 to have a series connection of switches (series chain 2) for monitoring the safety of devices serving an elevator operation, as is recognized in the art.  A voltage converter (10) serves as a voltage source (electric power supply 5) for supplying the series connection with a supply voltage, and at least one switch device (safety relay 4) is connected to an end of the series connection (column 2 lines 13-18).  The at least one switch device generates a signal for an elevator controller according to a switching state of the switches (column 2 lines 31-44).  The supply voltage is set to maintain a constant voltage across the at least one switch device (column 1 lines 40-11) and a means for monitoring a parameter (whether the supply voltage exceeds a limit value) of the supply voltage is provided via a second overvoltage detector (17) to determine whether the supply voltage exceeds an upper limit value (e.g., 55 V DC) (column 2 lines 52-56).  Results (error messages) from the second overvoltage detector are transmitted to an error circuit (20), which stores the results of the supply voltage exceeding the upper limit over time (column 2 line 63 through column 3 line 2).  Therefore the parameter of a curve (set of stored results over time) of the supply voltage over time is determined and evaluated.  This reference fails 
However Gewinner et al. teaches a monitoring device for a circuit of an elevator system, where a parameter is determined and evaluated as to whether a supplied voltage exceeds a limit value (60 VDC) (column 5 lines 38-42).
Given the teachings of Gewinner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device disclosed in Lisi with providing a parameter to be determined and evaluated as to whether a curve of the supply voltage exceeds a second limit value equal to 60 V DC over time.  Doing so would allow the voltage source to be shut down, as taught in Gewinner et al. (column 5 lines 43-46), which “may not only protect the switch mode power supply from damage, but it may also protect the elevator system from damage, as well and reduce the possibility of electrical shock” (column 5 lines 51-55) when exceeding the second limit value, while allowing the safety circuit to be opened when exceeding only the first limit value.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lisi (US 6,446,760 B1) in view of Kato (US 10,081,512 B2).
Claim 16: Lisi discloses a method as stated above, where the parameter is whether a change in the supply voltage exceeds a first change limit value (column 2 lines 52-56).  This reference fails to disclose the change to be within a first time period.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the change to be within a first time period, since it has been held that where the general conditions of a claim are re Aller, 105 USPQ 233.   Doing so would allow evaluating the parameter while a supply of power is started to a main circuit, as taught in Kato (column 5 lines 41-49).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lisi (US 6,446,760 B1) in view of Banno et al. (US 9,676,591 B2).
Claim 18: Lisi discloses a method as stated above, but fails to disclose an entry associated with the parameter to be made in a readable memory in order to evaluate the parameter.
However Banno et al. teaches a method for monitoring within an elevator system, where a safety parameter (overspeed) is evaluated when an entry (operation) associated with the parameter is made by a maintenance worker (column 9 lines 4-9).  The entry would be communicated, and therefore made in a readable memory, as is recognized in the art.
Given the teachings of Banno et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lisi as with providing an entry associated with the parameter to be made in a readable memory in order to evaluate the parameter.  Doing so would allow a maintenance worker to evaluate real time behavior of the supply voltage prior to an over voltage occurring.
Claim 19: Lisi discloses a method as stated above, but fails to disclose maintenance of the elevator system to be requested in order to evaluate the parameter.

Given the teachings of Banno et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lisi as with providing maintenance of the elevator system to be requested in order to evaluate the parameter.  Doing so would allow a maintenance worker to evaluate real time behavior of the supply voltage prior to an over voltage occurring.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisi (US 6,446,760 B1) modified by Gewinner et al. (US 9,938,115 B2) as applied to claim 13 above, further in view of Kato (US 10,081,512 B2).
Claim 14: Lisi modified by Gewinner et al. discloses a method as stated above, but fails to disclose at least one of the first limit value and the second limit value to be established according to a starting value of the supply voltage.
However Kato teaches a method for monitoring a circuit of an elevator system, where a second limit value is established according to a starting value of a supplied voltage (column 5 lines 39-49).
Given the teachings of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lisi as modified by Gewinner et al. with providing the second limit value to be established according to a starting value of the supply voltage.  Doing so would 
Claim 15: Lisi modified by Gewinner et al. and Kato discloses a method as stated above, where the starting value corresponds to a supply voltage after a supply of power is started to a main circuit, as taught in Kato (column 5 lines 41-44).  This includes a first time the elevator system is operated, as is recognized in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lisi (US 6,446,760 B1) modified by Kato (US 10,081,512 B2) as applied to claim 16 above, further in view of Gewinner et al. (US 9,938,115 B2).
Claim 17: Lisi modified by Kato discloses a method where a parameter is determined and evaluated as to whether the supply voltage exceeds a first limit value of 55V, as stated above.  Multiple overvoltage detectors (16, 17) are shown in Fig. 1 to be used for providing results to error circuit (20) (column 2 lines 47-56).  These references fail to disclose a change in the supply voltage to be determined and evaluated to exceed a second change limit value within a second time period.
However Gewinner et al. teaches a method for monitoring a circuit of an elevator system, where a parameter is determined and evaluated as to whether a supplied voltage exceeds a limit value (60 VDC) (column 5 lines 38-42).
Given the teachings of Gewinner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lisi as modified by Kato with providing a change in the supply voltage to be determined and evaluated to exceed a second change limit value equal to 60 V DC.  It would have further been obvious to one of ordinary skill in the art before the re Aller, 105 USPQ 233.   Doing so would allow the voltage source to be shut down, as taught in Gewinner et al. (column 5 lines 43-46), which “may not only protect the switch mode power supply from damage, but it may also protect the elevator system from damage, as well and reduce the possibility of electrical shock” (column 5 lines 51-55) when exceeding the second limit value, while allowing the safety circuit to be opened when exceeding only the first limit value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 15, 2022